ORDER
This matter is before the Court on petitioner’s Petition for Reinstatement. The petition is granted subject to the condition that, if he enters private practice, petitioner shall be required to enter into a mentoring agreement with an active member of the South Carolina Bar for two (2) years during which petitioner and the mentor shall meet on a monthly basis to discuss issues and concerns related to petitioner’s law practice and the mentor shall submit quarterly reports concerning petitioner’s compliance with his mentoring obligation to the Commission on Lawyer Conduct.
IT IS SO ORDERED.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT